DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated February 8, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (USPGPub 2010/0209671 A1) in view of Vetrovec et al. (USPGPub 2006/0083894 A1).

Kato discloses an adhesive coated face material (Figures; Abstract) comprising: a face material defining a first face and an oppositely directed second face (Figure 4, #1; Paragraphs 0046 – 0050); a patterned adhesive disposed on the first face of the face material (Figures, #2); wherein a critical dimensional ratio (CDR)of the patterned adhesive disposed on the face material is less than 50, wherein the CDR is defined in formula (I) (Adhesive Feature W)" is the average width distance of an adhesive region disposed on a face material and measured in a cross direction relative to the direction of processing of the face material and "Adhesive Feature Height (AFH)” is the average thickness of the same adhesive region disposed on a face material and measured in a direction transverse to the plane of the face material (Figures; Paragraphs 0041 – 0043), and wherein the adhesive pattern is discontinuous (Figures; Paragraphs 0040 – 0043) as in claim 1.  With respect to claims 2 and 3, the critical dimensional ratio is less than 40 or less than 30 (Figures; Paragraphs 0041 – 0043).  Regarding claims 5 – 7, the coverage of adhesive on the face material is less than about 100% to about 5%, is less than about 75%, is from about 35% to about 70%, or is from about 40% to about 65% (Pages 6 and 7, Table 1, Area of Adhesion).  For claim 8, the thickness of the adhesive on the face material is within a range of from 0.1 µm to 10,000 µm (Paragraph 0024).  In claim 9, the adhesive is a pressure sensitive adhesive (Paragraph 0045).  With regard to claim 10, a release liner at least partially contacting the adhesive (Paragraph 0054).  As in claim 11, the release liner defines a release face and the release liner includes a release agent on the release face (Paragraph 0054).  With respect to claim 12, the face material visually indicates presence of a liquid contacting the patterned adhesive (Paragraphs 0046 – 0050, wherein it is easy to tell when paper is wet).  Regarding claim 14, the face material absorbs liquid from a surface, through the patterned adhesive (Paragraphs 0046 – 0050, wherein it is easy to tell when paper is wet). For claim 15, the face material conducts electricity through a thickness of the face material (Paragraphs 0046 – 0050, wherein thin plastic may conduct electricity). In claim 16, the face material conducts sound through a thickness of the face material (Paragraphs 0046 – 0050, wherein thin plastic does not block sound).  However, 

Vetrovec et al. teaches an adhesive coated face material (Figures; Abstract) comprising: a face material defining a first face and an oppositely directed second face (Figures 4 and 5, #21; Paragraph 0049); a patterned adhesive disposed on the first face of the face material (Figures 4 and 5, #24; Paragraph 0049), the adhesive pattern is irregular or random Figures 4 and 5, #24; Paragraph 0049), and the face material enables passage of a gas through the patterned adhesive and through the face material (Paragraphs 0016, 0022) for the purpose of having an adhesive film having good air bubble escapability (Paragraph 0015).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an irregular or random adhesive pattern with a face material that allows passage of a gas in Kato in order to have an adhesive film having good air bubble escapability as taught by Vetrovec et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (USPGPub 2010/0209671 A1) in view of Vetrovec et al. (USPGPub 2006/0083894 A1) as applied to claim 1 above, and further in view of Hubbard et al. (USPGPub 2017/0044406 A1).

Kato, as modified with Vetrovec et al., discloses the claimed invention except for the adhesive is in the form of fibers.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive in the form of fibers in the modified Kato in order to secure vapor permeable materials to a substrate as taught by Hubbard et al.

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Kato teaches away from adhesive features having irregular heights. In stark contrast, the "Adhesive Feature Width (AFw)" and "Adhesive Feature Height (AFH)" described in claim 1 are irregular and/or random by citing Paragraph 0007, the Examiner respectfully disagrees.  Paragraph 0007 discusses the Background Art, and not the current invention of Kato.  Figure 2 of Kato clearly shown that the height of the protrusions are different as there is a change in height, along with support from Paragraphs 0041 – 0043).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 25, 2022